             Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 1 of 10



                                UNITED STATUS DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                        (Northern Division)

    MARCO A. FERNANDEZ,                                    )
                                                           )
                   Plaintiff,                              )
    v.                                                     )      No.: 1:19-cv-0119-JKB
                                                           )
    RENTGROW, INC.,                                        )
                                                           )
                   Defendant                               )
                                                           )

             RENTGROW, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                MOTION TO STAY PENDING SUPREME COURT DECISION

           RentGrow, Inc. (“RentGrow”), respectfully moves for a stay of this case in its entirety

    pending the United States Supreme Court’s decision in TransUnion LLC v. Ramirez, No. 20-297,

    which presents the following question: “Whether either Article III or Rule 23 permits a damages

    class action where the vast majority of the class suffered no actual injury, let alone an injury

    anything like what the class representative suffered.” Ex. A, TransUnion Cert. Petition at i. The

    Supreme Court just granted review of this issue last week, on December 16, 2020.                  See

    https://www.supremecourt.gov/docket/docketfiles/html/public/20-297.html                (last   visited

    December 18, 2020).

           Ramirez, like this case, arises in the context of a putative class action under 15 U.S.C.

    1681e(b) of the Fair Credit Reporting Act (“FCRA”) for reporting possible name matches against

    the United States Department of the Treasury’s Office of Foreign Assets Control’s Specially

    Designated Nationals list (“OFAC list”).1 The Supreme Court’s resolution of what injury is

    required to satisfy Article III and Rule 23 in this context will have a significant impact as to this




1
    RentGrow does not waive, and hereby expressly preserves, all arguments and defenses.
4844-3824-1748.3                                     1
            Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 2 of 10



    Court’s jurisdiction and the propriety of class certification.2 In the interests of judicial economy

    and avoiding the significant waste of resources that are about to be spent litigating these issues,

    and for all of the reasons set forth below, RentGrow respectfully submits that a stay is warranted.

           I.      The Ramirez Decision Is Expected To Impact Many Issues That RentGrow
                   Will Be Raising In Its Upcoming Summary Judgment And Class Certification
                   Briefing.


           The defendant in Ramirez v. TransUnion LLC, 951 F.3d 1008, 1016 (9th Cir. 2020) is a

    consumer reporting agency that was sued under the FCRA in connection with its practice of placing

    alerts on consumers’ files about whether the consumer was a possible match for a name appearing

    on the OFAC list. Ramirez includes a class claim under Section 1681e(b) of the FCRA concerning

    whether the defendant “willfully failed to follow reasonable procedures to assure maximum

    possible accuracy when it collected OFAC information using rudimentary name-only searches and

    placed the inaccurate information on the class members’ credit reports without further

    verification.” Id. at 1024. The key standing issue that the Ninth Circuit addressed with respect to

    this claim was TransUnion’s argument that “no injury results from a false OFAC alert until

    someone other than TransUnion and the consumer sees it.” Id. at 1024.

           As in Ramirez, Plaintiff’s putative class claim in this case is brought under Section

    1681e(b) of the FCRA and challenges RentGrow’s procedures related to OFAC reporting. (Doc.

    1 ¶ 68.) The putative class that Plaintiff seeks to represent in this case involves “individuals who

    were the subjects of consumer reports furnished by Defendant which contained public record

    information in the ‘OFAC/SDN’ section of the reports….” (Doc. 1 at ¶ 57.) Plaintiff has relied




2
  While Plaintiff does not agree to a stay pending Ramirez, Plaintiff’s persistent citation to and reliance upon
the Ramirez trial court and Ninth Circuit decisions in this case only reinforces that the impending Supreme
Court decision in Ramirez will impact this case and it would be prudent to account for that impact before
proceeding further.
4844-3824-1748.3                                      2
            Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 3 of 10



    on the Ramirez trial and appellate court decisions since the inception of this case, citing Ramirez

    in his Complaint and repeatedly relying on it when arguing about his OFAC putative class claim.

    (See, e.g., Doc. 1 at ¶ 53 (citing trial court decision in Ramirez); Doc. 59-2 at Page 23 of 179

    (same); Doc, 84 at 5 (citing trial court and Ninth Circuit decisions in Ramirez).)

           Some of the key issues that RentGrow will be raising in its upcoming class certification

    and summary judgment briefing include whether Plaintiff and putative class members have Article

    III standing to assert OFAC claims; whether Plaintiff or putative class members are subject to

    unique defenses concerning their respective standing that defeat Rule 23’s commonality,

    predominance, adequacy, and typicality requirements; and whether Plaintiff’s experience is

    different than that of the putative class members he seeks to represent.

           For example, Plaintiff claimed to feel stress and lose sleep over the content of his screening

    report because he was concerned that the information on his report could impact his Top Secret

    security clearance at work.3 Ex. B, Fernandez Dep. 162:2-25. However, Plaintiff testified that he

    did not know whether anyone other than himself and RentGrow saw his tenant screening report.

    Fernandez Dep. 157:24-158:5. He testified that only employees at Dorsey Ridge, the apartment

    complex to which he applied and which ordered the tenant screening report at issue from

    RentGrow, would know whether they viewed or considered any OFAC information on Plaintiff’s

    tenant screening report. Fernandez Dep. 198:2-199:3. He testified that he does not know whether

    anyone other than RentGrow saw any OFAC information included on any putative class member’s

    tenant screening report. Fernandez Dep. 257:1-5. He testified that the only way to know whether

    any prospective landlord of any putative class member actually saw the inclusion of OFAC


3
  Plaintiff’s alleged injury and damages are also directly at issue in numerous pending discovery motions.
(See Docs. 90 (seeking to compel Plaintiff’s deposition testimony on numerous issues related to alleged injury
and damages); Doc. 99 (seeking third-party discovery concerning Plaintiff’s alleged injury and damages);
Doc. 103 at ¶¶ 12, 14 (explaining that outstanding discovery issues between the parties relate to Plaintiff’s
alleged injury and damages).)
4844-3824-1748.3                                     3
            Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 4 of 10



 information on any tenant screening report, would be to individually interview each landlord that

 received such a report. Fernandez Dep. 257:15-22.

           Deposition testimony from Porsche Kemp, the Senior Property Manager at Dorsey Ridge,

 further highlighted the significance of Article III standing issues to Plaintiff’s individual claim, as

 well as putative class members’ claims. Ms. Kemp has worked for Questar Management, the

 management company at Dorsey Ridge, for seven years, and has held her current position for four

 years. Ex. C, Kemp Dep. 9:4-12, 10:4-6. She is the highest-ranking employee at the Dorsey Ridge

 properties, is responsible for reviewing and approving all applications to lease a unit at Dorsey

 Ridge, and makes the final decision about whether to lease to each applicant. Kemp Dep. 13:23-

 14:1, 38:7-12, 32:22-33:3. Ms. Kemp testified that the standard business process at Questar is to

 not view the entire screening report if the overall screening result comes back as “accept.” Kemp

 Dep. 29:20-30:10. This is significant because RentGrow’s Rule 30(b)(6) witness testified that the

 OFAC information on RentGrow’s screening reports never factors into a property’s “accept” or

 “reject” results—in other words, the “accept” or “reject” result on a screening report is determined

 solely by factors other than OFAC/SDN information. Exhibit D, Hennessey Dep. 208:7-18.

           Ms. Kemp further testified that the only way to know whether anyone at Questar actually

 reviewed any applicant’s screening report would be to speak to individual leasing agents who

 worked with each applicant. Kemp Dep. 30:11-16. The Dorsey Ridge properties get about 300

 new residents every year, and Questar obtains a screening report for every new resident. Kemp

 Dep. 19:4-6, 30:17-20. Although she personally reviews hundreds of screening reports per year

 and makes the final decision about whether or not to rent to each applicant, Ms. Kemp was not

 familiar with the OFAC section of screening reports, did not know whether she had ever reviewed

 that section on any applicant’s screening report, and did not know whether Questar had any policies

 about renting to applicants who appear on the OFAC list. Kemp Dep. 36:5-37:2. Ms. Kemp further
4844-3824-1748.3                                   4
            Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 5 of 10



 testified that Questar’s review of Plaintiff’s tenant screening report related only to the criminal

 history reported and not to any OFAC possible match information on the report. Kemp Dep. 53:14-

 54:5.

           In short, the factual issues highlighted above from Plaintiff’s and Ms. Kemp’s deposition

 testimony all implicate the question at issue in Ramirez concerning what a consumer must show

 to demonstrate Article III standing to pursue a Section 1681e(b) claim concerning OFAC reporting,

 and how differences among putative class members implicate both Article III and Rule 23. Both

 Plaintiff and Ms. Kemp testified under oath that the only way to know whether anyone viewed any

 OFAC information on any person’s screening report would be to conduct a highly individualized,

 fact-intensive, person-by-person inquiry. Moreover, Ms. Kemp testified that Dorsey Ridge did not

 even consider any OFAC information on Plaintiff’s own screening report in connection with Ms.

 Kemp’s decision about whether to approve Plaintiff’s rental application. Because the Ramirez

 decision is expected to address the Article III significance of these issues, which will not only play

 a significant role in RentGrow’s summary judgment and class certification briefing, but also

 implicate this Court’s subject matter jurisdiction to hear the claims in this case, RentGrow

 respectfully requests that the Court stay this case pending Ramirez.

           II.     This Court Should Stay This Case Pending Resolution Of Ramirez.

           A district court “retains inherent authority to stay a case so as to best manage its own docket

 and control the orderly progression of litigation.” Boger v. Citrix Sys., Inc., No. 8:19-CV-01234-

 PX, 2020 WL 1939702, at *1 (D. Md. Apr. 22, 2020) (citing Landis v. North American Co., 299

 U.S. 248, 254 (1936)). “The Court weighs three factors in determining the propriety of a stay: (1)

 the interests of judicial economy; (2) hardship and equity to the moving party if the action is not

 stayed; and (3) potential prejudice to the non-moving party.” Id. (internal quotation marks

 omitted). Courts weighing these factors in this District regularly hold that, on balance, staying a
4844-3824-1748.3                                     5
            Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 6 of 10



    case “until the issuance of a significant, perhaps dispositive, Supreme Court decision promotes

    judicial economy and preserves litigation resources.” Id. at *2 (collecting cases). See also, e.g.,

    Consumer Fin. Prot. Bureau v. Access Funding, LLC, No. CV ELH-16-3759, 2019 WL 7185557,

    at *6 (D. Md. Dec. 23, 2019) (staying case pending Supreme Court decision on validity of statute

    at issue in case); Norville v. Anne Arundel Cty. Bd. of Educ., No. CIV.A. MJG-99-764, 1999 WL

    1267696, at *6 (D. Md. Nov. 23, 1999) (staying case pending Supreme Court decision which “will

    control the Board’s Eleventh Amendment immunity argument in the instant case”).4

           With respect to the first two factors, courts in this District have explained these factors

    weigh in favor of a stay where there is a risk “that defendants will have been put to considerable

    unnecessary expense” and “the Court will have expended unnecessary resources” if a stay is not

    granted pending a Supreme Court decision on a significant issue. Consumer Fin. Prot. Bureau,

    2019 WL 7185557, at *6. Courts in this Circuit have recognized that such considerations are

    particularly important where, as here, the Supreme Court decision implicates federal subject matter

    jurisdiction. Mey v. Got Warranty, Inc., No. 5:15-CV-101, 2016 WL 1122092, at *3 (N.D.W. Va.

    Mar. 22, 2016) (“The defendants would be prejudiced considerably should they continue to expend

    substantial resources in litigation only for the Supreme Court to rule that this Court lacks



4
  This is in line with the approach of other courts across the country that regularly stay cases pending a
Supreme Court decision that may have significant, perhaps dispositive, impact on issues in the case. See, e.g.,
Yaakov v. Varitronics, LLC, No. 14-5008 ADM/FLN, 2015 WL 5092501, at *3-4 (D. Minn. Aug. 28, 2015)
(granting stay and reasoning that Supreme Court case “is likely dispositive” of plaintiff’s claims, that a stay
“may avoid expending unnecessary resources,” and that “the stay will be of short duration since the argument
in Campbell-Ewald is scheduled to occur in [October 2015]”); Wolf v. Lyft, Inc., No. C 15-01441 JSW, 2015
WL 4455965, at *2-3 (N.D. Cal. July 20, 2015) (granting stay and reasoning that “both parties could be
harmed by continued litigation” and that the “issues pending before [the Supreme] Court, if resolved in
Defendant’s favor, would simplify the issues and resolve threshold issues relating to the Court’s jurisdiction
to consider [plaintiff’s] claims, both individually and on a class-wide basis”); Boise v. ACE USA, Inc., No.
15-Civ-21264, 2015 WL 4077433, at *5-6 (S.D. Fla. July 6, 2015) (granting stay and reasoning that Supreme
Court decision “may conclusively determine whether this Court has the subject matter jurisdiction to hear
Plaintiff’s claims at all” and that “the significant ‘time, expense, and resources required to litigate this case on
the merits will be for naught if the Supreme Court rules…that [plaintiff’s] claims are moot”); Williams v.
Elephant Ins. Co., No. 1:15-cv-00119-GBL-TCB, 2015 WL 3631691 (E.D.Va. May 27, 2015).
4844-3824-1748.3                                        6
            Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 7 of 10



 jurisdiction to resolve this case pursuant to Spokeo, and this Court will have expended needless

 time and resources in the interim.”).

           Here, briefing on class certification and summary judgment, both of which are time-

 consuming and expensive portions of this litigation, are about to take place. RentGrow also has

 numerous discovery motions pending before the Court. If Ramirez is decided in a way that

 precludes either Plaintiff or putative class members from establishing Article III jurisdiction, this

 case will need to be dismissed, and all of the resources that the parties are about to spend on

 briefing, and that the Court is about to spend on deciding, the discovery, summary judgment, and

 class certification motions would be a complete and utter waste. Moreover, given the significant

 overlap of issues between this case and the certified question in Ramirez, any decision in Ramirez

 is likely to, at a very minimum, shape the arguments that RentGrow is about to present in summary

 judgment and class certification briefing. It would be an extreme waste of the parties’ and the

 Court’s resources to continue briefing and deciding discovery issues, class certification, and

 summary judgment, before knowing whether the Supreme Court’s decision will eliminate many—

 and perhaps all—of the issues in this case.

           Plaintiff, in contrast, faces no prejudice from a stay. He moved into the Dorsey Ridge

 apartment complex which ordered Plaintiff’s tenant screening report from RentGrow within a few

 days of submitting his application in November 2018, and remains in that same complex today.

 Fernandez Dep. 73:10-74:2; Kemp Dep. 66:5-67:2. He disputed the information at issue in this

 case with RentGrow on December 17, 2018, and it was removed within eleven days of his dispute.

 Fernandez Dep. 143:15-144:5, 146:25-147:3. Moreover, RentGrow changed its procedures for

 reporting OFAC possible match information on tenant screening reports on May 24, 2019, and has

 not engaged in the practice challenged in this lawsuit since that time. Ex. E, RentGrow’s

 Supplemental Response to Interrogatory No. 4. Thus, Plaintiff, at best, may have a “general
4844-3824-1748.3                                  7
            Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 8 of 10



 interest in resolving th[is] case[] expeditiously,” which courts have held is insufficient to overcome

 other factors favoring a stay. CX Reinsurance Co. Ltd. v. Johnson, No. GJH-18-2355, 2020 WL

 406936, at *6 (D. Md. Jan. 24, 2020) (granting stay pending decision on rule of law applicable to

 case). See also Boger, 2020 WL 1939702, at #2 (“Although the Court is sympathetic to Boger’s

 concerns as to delay hampering the pursuit of the class claims, Boger offers no particular factual

 basis to support his fears.”).

           Finally, the stay is likely to be relatively short, particularly in light of the importance of the

 issues being raised. The petition was granted on December 16, 2020. In accordance with historical

 practice, the Supreme Court is likely to issue a decision by the end of its current term in June 2021,

 only six months away. See, e.g., Consumer Fin. Prot. Bureau, 2019 WL 7185557, at *6 (D. Md.

 Dec. 23, 2019) (noting that Supreme Court decision was expected by end of term in June).

                                              CONCLUSION

         The Supreme Court in Ramirez is poised to decide issues concerning Article III standing and

class certification that are expected to have a significant impact on many issues raised in this case.

In the interests of judicial economy and avoiding the significant waste of resources that are about to

be spent litigating these issues, RentGrow respectfully submits that a stay is warranted.

Dated: December 22, 2020

                                                           /s/ Louis J. Cannon, Jr.
                                                           Louis J. Cannon, Jr. (17157)
                                                           BAKER & HOSTETLER LLP
                                                           1050 Connecticut Avenue NW
                                                           Suite 1100
                                                           Washington, DC 20036
                                                           Telephone: (202) 861-1563
                                                           Fax: (202) 861-1783


                                                           Joel Griswold (pro hac vice)
                                                           BAKER & HOSTETLER LLP
                                                           200 S. Orange Ave., Suite 2300
4844-3824-1748.3                                      8
            Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 9 of 10



                                              Orlando, Florida 32801-3432
                                              Telephone: (407) 649-4088
                                              jcgriswold@bakerlaw.com

                                              Bonnie Keane DelGobbo (pro hac vice)
                                              BAKER & HOSTETLER LLP
                                              One North Wacker Drive, Suite 4500
                                              Chicago, Illinois 60606
                                              Telephone: (312) 416-8185
                                              Fax: (312) 416-6201
                                              bdelgobbo@bakerlaw.com

                                              Attorneys for Defendant RentGrow, Inc




4844-3824-1748.3                          9
           Case 1:19-cv-01190-JKB Document 109 Filed 12/22/20 Page 10 of 10



                                  CERTIFICATE OF SERVICE

            I hereby certify that I filed and served the foregoing document via the Court’s CM/ECF

  system, which will send notice of the filing to all registered users. Parties may access the filing

  through the Court’s CM/ECF system.


                                                           /s/ Louis J. Cannon, Jr.




4844-3824-1748.3                                 10
